Exhibit 99.1 For Immediate Release Press Release Contact: Raiford Garrabrant Cree, Inc. Director, Investor Relations Ph: 919-287-7895 Fax: 919-313-5615 Email: investorrelations@cree.com Cree ReportsRecord Revenueand Net Income for the Fourth Quarter and Fiscal Year 2010 Annual Revenue increased 53% to $867 Million Annual Net Income increased 402% to $152 Million DURHAM, N.C., August 10, 2010 – Cree, Inc. (Nasdaq: CREE), a market leader in LED lighting, today announcedrecord revenue of $264.6 million for its fourth quarter of fiscal 2010, ended June 27, 2010.This represents a 79% increase compared to revenue of $148.1 million reported for the fourth fiscal quarter last year and a 13% increase compared to the third quarter of fiscal 2010.GAAP net income for the fourth quarter increased 445% year-over-year to $52.8 million, or $0.48 per diluted share, compared to GAAP net income of $9.7 million, or $0.11 per diluted share, for the fourth quarter of fiscal 2009. On a non-GAAP basis, net income for the fourth quarter of fiscal 2010 increased 268% year-over-year to $60.1 million, or $0.55 per diluted share, compared to non-GAAP net income for the fourth quarter of fiscal 2009 of $16.3 million or $0.18 per diluted share. For fiscal year 2010, Cree reported revenue of $867.3 million, which represents a 53% increase compared to revenue of $567.3 million for fiscal 2009.GAAP net income increased 402% to $152.3 million, or $1.45 per diluted share, compared to $30.3 million, or $0.34 per diluted share for fiscal 2009.On a non-GAAP basis, net income for fiscal year 2010 increased 203% to $179.2 million, or $1.71 per diluted share, compared to $59.2 million, or $0.66 per diluted share, for fiscal 2009.Cree generated $250.6 million of operating cash flow and $81.9 million of free cash flow (cash flow from operations less capital expenditures) during fiscal 2010. “Fiscal 2010 was a great year for Cree and the LED lighting revolution,” stated Chuck Swoboda, Cree Chairman and CEO.“We made good progress building momentum in our business and delivering on our four key objectives for the fiscal year.Entering fiscal 2011, we are focused on extending our leadership position while we build the scale, cost structure and channels to win in the market.” Q4 2010 Financial Metrics: Fourth Quarter (in thousands, except per share amounts and percentages) Change Net revenue 79% GAAP Gross Margin 49.5% 39.6% OperatingMargin
